Conviction is for theft of cattle, punishment being assessed at two years in the penitentiary.
The appeal bond is approved by sheriff only. Art. 818, C.C.P., requires such bond to be approved by both the sheriff and the trial judge. Because of such defective bond the appeal is dismissed. For authorities see Note No. 1 under Art. 818, Vernon's C.C.P., Vol. 3.
Appellant is granted fifteen days from this date in which to present a good and sufficient bond in compliance with the statute.
The appeal is dismissed.
                         ON THE MERITS.